PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/323,638
Filing Date: 3 Jan 2017
Appellant(s): Pettersson et al.



__________________
Patrick F. Clunk, Reg. No. 59,482
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 10, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 16, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
Claims 21, 25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dick (USP 4,667,452) in view of Nussbaumer (EP 1145783).
Claim 21 recites an arrangement for producing a reinforcement cage from at least one roll of reinforcement bar. Dick is directed to a method of automating the fabrication of reinforcing cages that comprise at least two spaced apart reinforcing mats connected by connector bars (fig. 3, col. 1 lines 7-16, col. 2 lines 19-24). The reinforcing cages are fabricated by an arrangement including a bending device 20, conveyor 34, and welding machine 37 (fig. 6, col. 5 lines 9-12 & 35-40). The arrangement comprises at least one roll of reinforcement bar as detailed below. Claim 1 further recites the arrangement comprising a control unit, … the control unit being arranged to provide reinforcement cage information relating to at least one from the group of position, order, and dimension of reinforcement bars in said reinforcement cage. Dick teaches the bending device 20 having a control unit that can be programmed so that the connector bars can be made automatically with differing dimensions (col. 5 lines 27-31). Claim 1 further recites the arrangement comprising an assembler, … the assembler being arranged to assemble, one by one, reinforcement bars in accordance with said reinforcement cage information, thus producing said reinforcement cage. Dick teaches a bending device, conveyor, and welding machine, which together comprise the assembler, that are configured to automatically assemble the reinforcing cage in accordance with the cage information programmed into the bending device (fig. 6, col. 5 lines 9-41).
Claim 21 recites the assembler comprising a reinforcement bar provider. Dick teaches the assembler comprising a wire bending device 20 that provides connecting bars 1, 1a (fig. 6, at least one carrier robot, … the at least one carrier robot being arranged to pick, one by one, reinforcement bars from the reinforcement bar provider and to arrange, one by one, the reinforcement bars on a surface in accordance with said reinforcement cage information. Robot is being interpreted to mean a machine that is capable of carrying out actions automatically. Dick teaches the assembler comprising a conveyor 34 having a magnet 35 which holds newly formed connector bars 1 and automatically transports the newly formed connector bars 1, one by one, between mats 7, 8 to be welded thereto (fig. 6, col. 4 lines 44-58, col. 5 lines 35-41). The conveyor 34 is configured to position the connector bars, one by one, on a surface of the mats so the welding machine can weld the connector bars 1, one by one, to the mats 7, 8 (fig. 6, col. 5 lines 35-41). Claim 21 further recites an attachment robot, … the attachment robot being arranged to attach the reinforcement bars arranged on the surface to each other in accordance with said reinforcement cage information. Dick teaches the assembler including a welding machine 37 that is automatically operated and configured to weld the connecting bars 1 to the mats 7, 8 (fig. 6, col. 4 lines 50-54, col. 5 lines 36-41).
Claim 21 further recites the control unit being arranged to instruct the reinforcement bar provider to provide reinforcement bars in accordance with said reinforcement cage information. Dick teaches that the programmed control unit instructs the bending device to create connector bars 1 having predetermined dimensions and to space the reinforcing mats a predetermined distance from each other (col. 4 line 59 – col. 5 line 8, col. 5 lines 27-31).
Claim 21 further recites the reinforcement bar provider further comprising a supply having at least one roll of reinforcement bar, the reinforcement bar provider being arranged to: select a roll of reinforcement bar having a dimension in accordance with said reinforcement cage information, retrieve and straighten a part of the roll of reinforcement bar, wherein the part is a straight reinforcement bar, and bend, and/or cut the part in accordance with said reinforcement cage information to form a two-dimensional or three-dimensional structure from the straight reinforcement bar. Dick teaches the bending device 20 draws steel bar from a roll (fig. 6, col. 4 lines 44-50, col. 5 lines 9-15). The bending device is configured to periodically retrieve bar from a selected roll, to straighten the bar such that a part that is retrieved is straight, and to subsequently bend the straight bar into the desired dimensions, and cut the bent bar to form the connector bar 1, which is a bar that extends in at least two dimensions (fig. 6, col. 5 lines 9-34).
Claim 21 recites attaching the two-dimensional or three-dimensional structure to other two- dimensional or three-dimensional structures to form the reinforcement cage, being a three-dimensional structure. Dick teaches attaching the connector bar 1 to mats 7 & 8, which are two or three dimensional structures, in order to form a three-dimensional reinforcement cage (figs. 3 & 6, col. 5 lines 35-41).
Dick fails to explicitly teach the reinforcement bar provider is placed next to a first side of a surface, said first side extending in a first direction, wherein the at least one carrier robot and the attachment robot are movable above the surface in the first direction and a second direction, wherein the second direction is orthogonal to the first direction, such that the at least one carrier robot and the attachment robot are movable over the entire surface, wherein the reinforcement cage is made on the surface of the arrangement from the at least one roll of reinforcement bar. However, this would have been obvious in view of a separate teaching of Nussbaumer not yet used in the current rejection.
As illustrated in fig. 2 of Nussbaumer, the mat 11 is placed on a surface (wherein the surface is interpreted as the surface the mat is placed on and which is within the frame 15). A first side of the surface is  illustrated in annotated fig. 2 of Nussbaumer, below, wherein the first side extends in the direction of the line illustrated.

    PNG
    media_image2.png
    553
    833
    media_image2.png
    Greyscale

As illustrated in annotated fig. 2 above, the reinforcement bar provider 9 & 17 is placed next to the first side. Nussbaumer further teaches the welding device 18/19 and the carrier robot 12/13 are movable above the surface the mat 11 is on in a direction parallel to the first direction and in a vertical direction, which is orthogonal to the first direction, such that they are movable over the entire surface, i.e. movable within substantially the entire frame 15 (figs. 2 & 3, para. [0014]).
In this case, both Dick et al. and Nussbaumer are directed to welding connector bars to mats. Dick et al. is silent as to the specific locations of the carrier robot and attachment robot with respect to the reinforcement bar provider. Nussbaumer teaches one of skill in the art that the carrier robot and attachment robot can move both above a surface in directions parallel to and orthogonal to a first direction defining a first side of the surface the mats are located on, and wherein the reinforcement bar provider is located next to the first side. Thus, it would be obvious and predictable that allowing the carrier robot and attachment robot to move above the surface in directions both parallel to and orthogonal to a first direction defining a first side of the surface the mats are located on, and positioning the reinforcement bar provider next to the first side, will allow the arrangement of Dick et al. to weld connector bars to mats.
Claim 25 recites the at least one carrier robot being arranged to hold the part during bending and/or cutting of the part. Dick teaches that the conveyor 34 and magnet 35 hold the bar 1 during at least during the cutting of the bar (fig. 6, col. 5 lines 35-36).
Claim 28 recites at least one holder arranged on the surface and arranged for receiving at least one reinforcement bar. Dick teaches the welding device having holders that are configured to automatically receive and place reinforcing mats 7, 8 to be connected at predetermined distances from another (col. 4 line 66 – col. 5 line 2). The welding device, and therefore the holder, is arranged on a surface and adjacent to the mats 7, 8. 
Claim 29 recites a crane arranged to transport the reinforcement cage from the surface to a form. Crane is being interpreted as a machine used to move objects by suspending them from an arm or beam. In light of Applicant’s originally filed specification, form is being interpreted as an area used for casting objects. Dick teaches using a lift rod 15 connected to a supporting beam 16 to lift and lower the finished reinforcing cage 18 from a surface to a casting mold so that the cage 18 can be immersed in a casting material (fig. 5, col. 4 lines 23-38).
Regarding, claim 30, Dick fails to explicitly teach a protective tent arranged over at least one of the control unit, the reinforcement bar provider, the at least one carrier robot, the attachment robot, and the surface. Protective tent is being interpreted as a protective housing that can shield an element from the weather. This limitation would have been obvious in view of a separate teaching of Nussbaumer.
Nussbaumer teaches the bar bending and cutting machines to be located in a protective housing 9 (fig. 2, para. [0013]). Fig. 2 of Nussbaumer illustrates steel bar from a roll 17 being brought into a machine 9 having a covering that at least helps protects the internal components from rain and wind.
It would be obvious to modify Dick et al. such that at least bending and cutting apparatuses of the reinforcement bar are within a protective housing. Dick et al. teaches a reinforcement bar provider having bending and cutting apparatuses. Nussbaumer teaches one of ordinary skill in the art that bending and cutting apparatuses for steel bar may be located within a protective housing. It would be predictable to one of ordinary skill in the art that providing the bar bending and cutting machines of Dick within a protective housing will allow the bending and cutting machines to function as intended while providing protection from the weather.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Dick et al. as applied to claim 21, above, and further in view of Ban (US 2006/0104788).
Regarding claim 31, Dick et al. teaches selecting prefabricated connecting rods as detailed in the rejection of claim 26, above, however, Dick et al. fails to explicitly teach the at least one carrier robot being arranged to acquire at least one image of reinforcement bars provided by the reinforcement bar provider, to compare the at least one image with at least one stored image, and to pick reinforcement bars in accordance with a result of the comparison. This limitation would have been obvious in view of Ban.
Ban is directed to an object picking system for picking up objects (para. [0002]). Ban teaches a system including a robot mechanical section 40 and a video camera 36 (fig. 2, paras. [0027] & [0029]). Ban teaches moving the robot mechanical section 40 to a previously taught position with respect to workpieces W and capturing a two-dimensional image of the workpieces W with the video camera 36 (fig. 4, paras. [0038]-[0039]). The system then attempts to detect which workpiece W corresponds to stored appearance information of a workpiece to be picked up (paras. [0025] & [0040]). If a captured workpiece W corresponds to the stored model, position and orientation of the workpiece to be picked up is determined (fig. 4, para. [0042]). Ban further teaches moving the grippers 42 of the robot mechanical section 40 to a holding location of the workpiece, which can be previously taught (paras. [0049]-[0051]). 
It would be obvious to modify the method of Dick et al. such that the conveyor robot has a camera attached thereto and, prior to picking up a connecting bar, is configured to take a picture of the connecting bar and determine if the shape of the connecting bar matches a stored shape. In this case, Dick et al. teaches that a magnet and conveyor may grab and transport prefabricated connecting bars to a welding machine. Ban teaches one of ordinary skill in the art that a robot is able to select an object having a desired shape from a plurality of objects by capturing a two-dimensional image of the plurality of objects. Ban teaches that the robot may be configured to compare the captured objects with a stored model of the desired object in order to determine which captured object has a shape that corresponds to the desired object. As such, Ban teaches one of ordinary skill in the art that it is predictable to add a camera onto a robot configured to pick objects up. Ban further teaches one of ordinary skill in the art that it is predictable to compare two dimensional pictures of objects to stored models.

(2) Response to Argument
(i) On pages 7-10 of the appeal brief, Appellant argues that the cited art fails to teach the at least one carrier robot and the attachment robot are movable over the entire surface because (a) the cage of Nussbaumer is made on three different surfaces, and, (b) even if the surface is construed as illustrated in fig. 2 of Nussbaumer the gripping device can only move over a portion of the surface.
The examiner first notes that the Appellant is attacking Nussbaumer individually where the rejection is based on Dick in view of Nussbaumer. As detailed in the rejection to claim 21, Dick teaches to weld connector bars to two mats on a surface, thereby forming a cage. While Dick teaches carrier and attachment robots, it is unclear how exactly they can move with respect to the mats. It is also unclear the location of reinforcement bar provider with respect to the mats and the surface they are on. Thus, Nussbaumer is being used to teach known ways a welding robot and carrier robot can move with respect to a surface that the mat is on (i.e. it is known for the carrier and attachment robots to move in two orthogonal directions at least within a predetermined area of the mats), and, a location of the reinforcement bar provider with respect to this surface/predetermined area.
With respect to (a), a mat is different from a cage (a mat is composed of bars arranged in two dimensions and a cage is composed of bars arranged in three dimensions). Thus, while the examiner concedes that the mats of Dick et al. are made on a different surface than the cage, the surface where the brackets are connected to the mats is the surface where a cage is formed. Since claim 21 is directed to the surface the cage is formed on, the surface of Dick et al. reads on the claimed surface.
With respect to (b), Appellant is interpreting the surface as encompassing the entire mat/cage. However, the claims do not require this interpretation because nothing in the claims require the surface to encompass the entire cage, or, for the carrier and attachment robots to be movable over an entire length and width of the cage. Interpreting the surface as within the frame 15 of Nussbaumer reads on the claimed surface because the mats are made into cages while on the surface. Further, as detailed in the rejection to claim 21, the carrier and attachment robots are movable over the entire surface and configured to attach connector bars to a portion of the mats within the surface.
(ii) On pages 10-12 of the appeal brief, Appellant argues that the cited art fails to teach an assembler being arranged to assemble, one by one, reinforcement bars to produce a reinforcement cage because prefabricated mats are used.
As detailed in (i) above, mats are different from cages. Dick et al. teaches to turn the mats into cages by forming and assembling, one by one, connector bars that connect multiple mats together to form the cage. While the examiner understands that Appellant’s invention does not use prefabricated mats, the claims do not require this negative limitation. An arrangement that turns mats into cages by assembling reinforcement bars “one by one” to the mats reads on the current claims because the claim is directed to forming cages.  
(iii) On pages 12 -13 of the appeal brief, Appellant argues that the limitation of claim 25 is not taught because the magnet of Dick does not hold the bar during bending and/or cutting because the specification of Dick states the magnet holds the already-formed connector bar while positioning the connector bar at a location between the mats.
The examiner agrees that the magnet of Dick et al. holds the already-formed connector bar while positioning the connector bar at a location between the mats. However, the specification of Dick does not state that the magnet isn’t also holding the connector bar while it is cut. Figure 6 of Dick makes clear that the magnet 35 also holds the connector bar during cutting by element 32 because the magnet 35 is clearly engaged with bar 1 prior to element 32 cutting the bar 1 from the rest of the steel bar 21.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        
Conferees:
/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726                                                                                                                                                                                                        
/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.